Title: George Rome to ——, 22 December 1767
From: Rome, George
To: 


Sir,
Narraganset, 22d December 1767.
I am now withdrawn to my little country villa, where, tho’ I am more retired from the busy world, yet I am still invelop’d with uneasy reflections for a turbulent, degenerate, ungrateful continent, and the opposition I have met with in my indefatigable endeavours to secure our property in this colony, but hitherto without success. The times are so corrupted and the conflict of parties so predominant, that faction is blind, or shuts her eyes to the most evident truths that cross her designs, and believes in any absurdities that assists to accomplish her purposes under the prostitution and prostration of an infatuated government. Judge then, my dear sir, in what a critical situation the fortunes of we poor Europeans must be among them.

We have not been able to recover our property for years past, how great soever our exigencies may have been, unless we soothed them into a compliance: We are unwilling to enter into a litiscontestation with them, because the perversion of their iniquitous courts of justice are so great, that experience has convinced us we had better loose half, to obtain the other quietly, than pursue compulsary measures: We are also afraid to apply to a British parliament for relief, as none can be effectually administered without a change of government, and a better administration of justice introduced; and was it known here, that we made such application home, not only our fortunes would be in greater jeopardy, but our lives endangered by it before any salutary regulations cou’d take place. We are sensible of the goodness of the KING and PARLIAMENT, but how far, or in what space of time our grievance, as a few individuals, might weigh against the influence of a charter government, we are at a loss to determine.
In 1761, I arrived in America, which circumstance you probably remember well: With great industry, caution and circumspection, I have not only reduced our demands, and regulated our connections in some measure, but kept my head out of a HALTER which you had the honor to grace. (Pray Doctor how did it feel? The subject is stale, but I must be a little funny with you on the occasion.) Much still remains to be done, and after all my best endeavours, my constituents, from a moderate calculation, cannot lose less than £50,000 sterling, by the baneful constitution of this colony, and the corruption of their courts of judicature. It is really a very affecting and melancholly consideration.
Under a deep sense of the infirmities of their constitution; the innovations which they have gradually interwoven among themselves; and stimulated by every act of forbearance, lenity and patience, we have indulged our correspondents until deluges of bankruptceys have ensued, insolvent acts liberated them from our just demands, and finally, had our indisputable accounts refused admission for our proportion of the small remains, until colony creditors were first paid, and the whole absorbed. We have had vessels made over to us for the satisfaction of debts, and after bills of sales were executed, carried off in open violence and force by Capt. Snip-snap of Mr. No body’s appointment, and when we sued him for damages, recover’d a louse. We have in our turn been sued in our absence, and condemned ex parte in large sums for imaginary damages, for which we can neither obtain a trial, nor redress. They refuse us an appeal to the king in council; the money must be paid when their executions become returnable; and were we to carry it home by way of complaint, it would cost us two or three hundred pounds sterling to prosecute, and after all, when his Majesty’s decrees comes over in our favour, and refunding the money can no longer be evaded, I expect their effects will be secreted, their body’s released by the insolvent act, and our money, both principal, interest and expences irrecoverably gone. Is not our case grievous? We have in actions founded upon notes of hand, been cast in their courts of judicature. We have appeal’d to his Majesty in council for redress, got their verdicts reversed, and obtain’d the King’s decrees for our money, but that is all; for altho’ I have had them by me twelve months, and empeen able to recover a single shilling, tho’ we have danced after their courts and assembly’s above THIRTY DAYS, in vain to accomplish that purpose only: Consider my dear sir, what expence, vexation, and loss of time this must be to us, and whether we have not just cause of complaint.
We have also in vain waited with great impatience for years past, in hopes his Majesty wou’d have nominated his judges, and other executive officers in every colony in America, which wou’d in a great measure remove the cause of our complaint. Nothing can be more necessary than a speedy regulation in this, and constituting it a regal government; and nothing is of such important use to a nation, as that men who excel in wisdom and virtue should be encouraged to undertake the business of government: But the iniquitous course of their courts of justice in this colony, deter such men from serving the public, or if they do so, unless patronized at home, their wisdom and virtue are turned against them with such malignity, that it is more safe to be infamous than renown’d. The principal exception I have met with here, is James Helmes, Esq; who was chosen chief justice by the general assembly at last election. He accepted his appointment, distinguishes himself by capacity and application, and seems neither afraid nor ashamed to administer impartial justice to all, even to the native and residing creditors of the mother country. I have known him grant them temporary relief by writs of error, &c. when both he, and they, were overruled by the partiality of the court; and in vain, tho’ with great candour and force, plead with the rest of the bench, that for the honour of the colony, and their own reputation, they ought never to pay less regard to the decrees of his Majesty in council, because the property was determined in Great Britain, than to their own. I have also heard him with resolution and firmness, when he discovered the court to be immoderately partial, order his name to be inrol’d, as dissenting from the verdict. For such honesty and candour, I am persuaded he will be deposed at next election, unless they should be still in hopes of making a convert of him.
I wish it was in my power to prevent every American from suffering for the cause of integrity, and their mother country; he, in an especial manner, should not only be protected and supported, but appear among the first promotions. Is there no gentleman of public spirit at home, that would be pleased to be an instrument of elevating a man of his principals and probity? or is it become fashionable for vice to be countenanced with impunity, and every trace of virtue past over unnoticed! God forbid.
The colonies have originally been wrong founded. They ought all to have been regal governments, and every executive officer appointed by the King. Until that is effected, and they are properly regulated, they will never be beneficial to themselves, nor good subjects to Great-Britain. You see with what contempt they already treat the acts of parliament for regulating their trade, and enter into the most public, illegal and affronting combinations to obtain a repeal, by again imposing upon the British merchants and manufacturers, and all under the cloak of retrenching their expences, by avoiding every unnecessary superfluity. Were that really the case, I am sure I wou’d, and also every other British subject, esteem them for it; but the fact is, they obtain’d a repeal of the stamp act by mercantile influence, and they are now endeavouring by the same artifice and finesse to repeal the acts of trade, and obtain a total exemption from all taxation. Were it otherways, and they sincerely disposed to stop the importation of every unnecessary superfluity, without affronting the British legislation, by their public, general, and illegal combinations, they might accomplish their purposes with much more decency, and suppress it more effectually by the acts of their own legislation, imposing such duties upon their importation here, as might either occasion a total prohibition, or confine the consumption of them to particular individuals that can afford to buy, by which measures they would also raise a considerable colony REVENUE, and ease the poorer inhabitants in the tax they now pay: But the temper of the country is exceedingly factious, and prone to sedition; they are growing more imperious, haughty, nay insolent every day, and in a short space, unless wholsome regulations take place, the spirit they have inkindled, and the conceptions of government they have imbibed, will be more grievous to the mother country than ever the ostracism was to the Athenians.
A bridle at present, may accomplish more than a rod hereafter; for the malignant poison of the times, like a general pestilence, spreads beyond conception; and if the British parliament are too late in their regulations, neglect measures seven years, which are essentially necessary now, shou’d they then be able to stifle their commotions, it will only be a temporary extinction, consequently, every hour’s indulgence will answer no other purpose than enable them in a more effectual manner to sow seeds of dissension to be rekindled whenever they are in a capacity to oppose the mother country and render themselves independent of her.
Have they not already in the most public manner shewn their opposition to the measures of parliament in the affair of the late stamp act? Don’t they now with equal violence and audacity, in both public papers and conversation, declare the parliamentary regulations in their acts of trade to be illegal and a mere nullity? What further proofs do we wait for, of either their good or bad disposition? Did you ever hear of any colonies, in their infant state, teach the science of tyranny, reduced into rules, over every subject that discountenanced their measures in opposition to the mother country, in a more imperious manner than they have done these four years past? Have they not made use of every stroke of policy (in their way) to avail themselves of the dark purposes of their independence, and suffered no restraint of conscience, or fear, not even the guilt of threatening to excite a civil war, and revolt, if not indulged with an unlimited trade, without restraint; and British protection, without expence? for that is the english of it. Is this their true, or mistaken portrait? Say. If it is their true one, ought not such pernicious maxims of policy? Such wicked discipline? Such ingratitude? Such dissimulation? Such perfidy? Such violent, ruthless and sanguinary councils, where a Cleon bears rule, and an Aristides cannot be endured, to be crushed in embryo? If not, the alternative cannot avoid producing such a government, as will ere long throw the whole kingdom into the utmost confusion, endanger the life, liberty and property of every good subject, and again expose them to the merciless assassination of a rabble.
I am sensible that in all political disputes, especially in America, a man may see some things to blame on both sides, and so much to fear, which ever faction should conquer, as to be justified in not intermedling with either; but in matters of such vast importance as the present, wherein we have suffer’d so much, still deeply interested, and by which the peace and tranquility of the nation is at stake; it is difficult to conceal ones emotions from a friend, and remain a tranquil spectator on a theatre of such chicanery and colusion, as will inevitably (if not checked, and may sooner happen than is imagin’d by many) chill the blood of many a true Briton.
It may be true policy, in some cases, to tame the fiercest spirit of popular liberty, not by blows, or by chains, but by soothing her into a willing obedience, and making her kiss the very hand that restrains her; but such policy wou’d be a very unsuitable potion to cure the malady of the present times. They are too much corrupted; and already so intoxicated with their own importance, as to make a wrong use of lenient measures. They construe them into their own natural rights, and a timidity in the mother country. They consider themselves a little bigger than the frog in the fable, and that G. Britain can never long grapple with their huge territory of 1500 miles frontier, already populous, and increasing with such celerity, as to double their numbers once in twenty-five years. This is not perfectly consonant with my idea of the matter, tho’ such calculation has been made; and admitting it to be erroneous, yet, as they believe it, it has the same evil effect, and possesses the imaginations of the people with such a degree of insanity and enthusiasm, as there is hardly any thing more common than to hear them boast of particular colonies that can raise on a short notice an hundred thousand fighting men, to oppose the force of Great-Britain; certain it is, that they increase in numbers by emigration &c. very fast, and are become such a body of people, with such extensive territory, as require every bud of their genius and disposition to be narrowly watched, and pruned with great judgment, otherways they may become not only troublesome to Great Britain, but enemies to themselves. Now is the critical season. They are still like some raw giddy youth just emerging into the world in a corrupt degenerate age. A parent, or a guardian, is therefore still necessary; and if well managed, they will soon arrive at such maturity as to become obedient, dutiful children; but if neglected long, the rod of chastisement will be so much longer necessary as to become too burthensome, and must be dropt with the colonies. They almost consider themselves as a separate people from Great Britain already.
Last month while I was attending the General Assembly, the Governor sent a written message to the lower house, importing his intentions of a resignation at the next election, assigning for reasons, the fumes in the colony and party spirit were so high, and that bribery and corruption were so predominant, that neither life, liberty nor property were safe, &c. &c. &c. Now Sir, whether the Governor’s intentions as exhibited in this open, public declaration, was real, or feign’d to answer political purposes; it still evinces their decrepid state; the prostitution of government; and melancholly situation of every good subject: For it cannot be supposed by any candid inquisitor, that a declaration of that nature, and form, would, if not true, been deliver’d by a Governor to a whole legislative body, in order to emancipate himself. If this truth is granted, and this allow’d to be their unhappy situation, how much is it the duty of every good man, and what language is sufficient to paint in an effectual manner, this internal imbecility of an English colony (in many other respects favourably situated for trade and commerce, one of the safest, largest, and most commodious harbours in all America, or perhaps in all Europe, accessible at all seasons, situated in a fine climate, and abounding with fertile soil), to the maternal bowels of compassion, in order that she may seasonably, if she thinks it necessary to interpose, regulate, and wipe away their pernicious Charter, render’d obnoxious by the abuse of it.
I am afraid I have tired your patience with a subject that must give pain to every impartial friend to Great-Britain and her colonies. When I took up my pen, I only intended to have communicated the out-lines of such of my perplexities (without diping so far into political matter) as I tho’t would atone for, or excuse my long silence, and excite your compassion and advice.
Our friend Robinson is gone to Boston to join the commissioners. My compliments to Colr Stuart. May I ask the favour of you both to come and eat a xmas dinner with me at batchelor’s hall, and celebrate the festivity of the season with me in Narraganset woods. A covy of partridges, or bevy of quails, will be entertainment for the colr and me, while the pike and pearch ponds amuse you. Should business or pre-ingagements prevent me that pleasure, permit me to ask the favour of your earliest intelligence of the proceedings of parliament; and of your opinion whether our case is not so great as to excite their compassion and interposition were it known. This narration, together with your own knowledge of many of the facts, and the disposition of the colonies in general, will refresh your memory, and enable you to form a judgment. Relief from home seems so tedious, especially to us who have suffered so much, like to suffer more, and unacquainted with their reasons of delay, that I am quite impatient. 
Above twelve months ago, I received from three Gentlemen in London (in trust for several others) exemplified accounts for a balance of about twenty-six-thousand pounds sterling, mostly due from this colony, not £50 of which shall I ever be able to recover without compulsive measures, and what is still worse, my lawyer advises me from all thoughts of prosecution, unless a change of government ensues. I am therefore obliged to send them his opinion (in justification of my own conduct) in lieu of money ten years due. Poor Satisfaction! Our consolation must be in a British parliament. Every other avenue is rendered impregnable by their subtilty, and degeneracy, and we can no longer depend upon a people who are so unthankful for our indulgences, and the lenity of their mother country. I wish you the compliments of the approaching season, and a succession of many happy new years. I am Sir, with much regard, Your most humble Servant,
G. Rome.
